FILE COPY



         RE:    Case    No.    15-0362                          DATE:   7/3/2015
         COA #:       12-14-00007-CV               TC#    08-00171
STYLE: KELLY         DAVIS    AND   AMBER    DAVIS
   v.    REX    SMITH    AND    NANCY      SMITH


        Today the Supreme Court of Texas denied the
 etition       for   review    in    the   above-referenced       case.




                                    MS.   CATHY    S.    LUSK
                                    CLERK,   TWELFTH COURT OF P.
                                    1517 WEST FRONT, SUITE 35
                                    TYLER, TX  75702